Citation Nr: 1617176
Decision Date: 04/19/16	Archive Date: 05/26/16

DOCKET NO.   10-12 863    DATE  APR 19 2016



On appeal from the Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee disability.

3. Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from April 1981 to July 1992.

This case comes before the Board of Veterans Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2014, this matter was last before the Board, at which time it was remanded.  At that time, the Board also reopened the claims for service connection of a left knee and a low back disability.



FINDINGS OF FACT

1. A chronic left knee disability to include degenerative joint disease was not shown in service or within the first post-service year, and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected right knee disability.

2. A chronic bilateral hip disability was not shown in service and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected right knee disability.

3. A chronic low back disability to include degenerative joint disease was not shown in service or within the first post-service year, and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected right knee disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

1. The criteria for service connection for a bilateral hip disability, to include as secondary to a service-connected right knee disability, have not been met.  U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for a low back disability, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in June and August 2008.


VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology and severity thereof.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Despite any inadequacies identified by the Board in any examination, because the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate overall.  Accordingly, VA' s duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show:
(1) the existence of a present disability; (2) in-service incurrence or aggravation  of a disease or injury; and (3) a causal relationship between  the present  disability and the disease or injury  incurred or aggravated  during service - the so-called "nexus requirement."   Shedden  v. Principi, 381 F.3d  1163, 1167 (Fed. Cir. 2004).


The law also provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of I 0 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service­ connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under Jaws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, I Vet. App. 49, 55 (1990).

At entrance to service the Veteran denied any problems with her low back, knees or hips.  Examination was normal in all facets, including the spine, knees, lower extremities and musculoskeletal system.   See March 1981 reports of medical history and medical examination.

The Veteran's service records document a complaint of back pain in July 1985, with no apparent residuals. At separation the Veteran complained of recurrent back pain, as well as a "trick" or locked knee.  See June 1992 report of medical history.  Separation examination was normal with respect to the spine, lower extremities and musculoskeletal system, but for the right knee.

Following service, a March 1994 VA Outpatient Clinic note from Huntsville, Alabama reflects a complaint of pain in both knees.  Probable degenerative joint disease (DJD) was initially assessed.  X-rays, however, showed no DJD.

In April 1996, the Veteran received a VA examination related to the right knee. However, the Veteran complained of pain in both knees.  Objective examination showed no swelling, deformity, subluxation or instability.  X-rays showed no acute fracture and the joint compartments appeared intact.  "Questionable" DJD of the knees was assessed.

A May 1996 record from the Huntsville VA clinic documents complaints of knee pain.  An assessment of DJD of the knees was apparently made at this time.

VA examination in October 2003 confirmed early DJD of the knees on imaging.  At the examination, the Veteran reported knee pain that had persisted since service.  She had a normal gait and station.  Examination resulted assessment of left knee strain.  The examiner concluded that it was not likely that the left knee disability was related to the service-connected right knee disability, reasoning that they were two separate problems.

In October 2008, the Veteran was afforded another VA examination. At that time, she related a history of injury to the right knee in service, with subsequent development of left knee arthritis and bilateral hip pain. She denied any history of injury, other than that to the right knee in service, or any history of surgery.  Examination resulted in assessment of bilateral hip strain and left knee sprain with arthritis.  The examiner found it not likely that the bilateral hip strain and left knee disability were related to the right knee, but that they were "naturally occurring" phenomena.

In accordance with the Board's remand directives, the Veteran was afforded a VA examination in July 2014. The VA examiner assessed lumbosacral strain, DJD of the spine, right knee strain, and bilateral knee osteoarthritis, but did not assess any condition of the hips.

With respect to the left knee and low back disabilities, the examiner found them less likely than not related to the service-connected right knee.  He noted that the service records reflected no injury to the left knee.  He found no signs of an altered or unstable gait that caused increased stresses in gait mechanics.  He found the DJD of the left knee and low back consistent with the Veteran's age, remarking that such disabilities were commonly found in the civilian population with no history of injury.

With respect to the hips, the examiner also found no relationship between any disability thereof and the right knee, noting that the service treatment records documented no injury to the hips.  He noted pain on examination, but found no pathology to support a diagnosis concerning the hips.  The examiner explained, however, that the Veteran's symptoms were related to her low back disability.

Initially, the Board notes that arthritis of the hips has never been assessed, such that presumptive service connection is for consideration.  With respect to the arthritis of the low back and left knee, the Board acknowledges the Veteran's complaints of pain, but DJD was not even questionably assessed until 1996, with X-rays showing early DJD in October 2003.  VA examination in April 1996 showed no characteristic manifestations, such as swelling, etc., and X-rays showed an intact joint compartment.  Thus, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

Although the Veteran has primarily claimed secondary service connection, the Board acknowledges her complaints of knee pain in service.  Examination of the left knee was normal at discharge, and there is no history of injury to that knee in service.  No competent evidence otherwise indicates that the disabilities of the left knee, low back and hips were incurred or are due to service.  VA examinations have shown arthritis of the low back and left knee developed independently from the Veteran's service.  As such, direct service connection is not warranted.  Gilbert, supra.

The Veteran mainly seeks secondary service connection, asserting that because she favored her right knee for years, she developed disabilities of the left knee, low back, and hips.  See Robinson v. Mansfield, 21 Vet. App. 545, 554 (2008) (Board does not err in failing to discuss service connection on a direct basis when neither appellant nor record raises theory).  The Board acknowledges that the Veteran believes that her disabilities have resulted from the service-connected right knee disability.  Although she may be competent to relate her observations of pain, and simple manifestations of injury or disability such as a broken bone, as a layperson she is not competent to attribute any disability of the low back, hips or left knee to the service-connected right knee disability, particularly as related to an altered gait or body mechanics.  Such a question is beyond the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Otherwise, several competent VA examiners have found that her low back, left knee, and bilateral hip disability, including as assessed as a strain, are separate from the right knee disability.  A VA examiner concluded such in October 2003, and a VA examiner in October 2008 found the bilateral hip strain and left knee sprain with arthritis to be naturally occurring phenomena.  Again, in July 2014, a VA examiner found disabilities of the left knee and low back to have not been influenced by the right knee disability, to include by any altered or unstable gait, noting that the Veteran's low back and left knee disabilities were commonly found in civilian populations with no history of injury.  Regarding the hips, the examiner found no pathology to support a diagnosis of a disability, but rather attributed the Veteran's symptoms to the low back disability.  Regardless, the Board acknowledges the assessment of hip strain.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Service connection for disability of the left knee, low back and bi lateral hips is not warranted on a secondary basis.  As noted above, the Board acknowledges the Veteran's assertions, however, they do not constitute competent evidence on the question of secondary service connection.  Otherwise, repeated VA examiners have concluded that these disabilities are separate from the right knee disability, with no association between them, including by means of any altered or unstable gait related to the right knee (i.e., by way of aggravation).  Because the VA opinions are the most competent and probative evidence of record, just as it is with direct service connection , the preponderance of the evidence also stands against the claims on a secondary basis.  Accordingly, they are denied.  Gilbert, supra.



ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability is denied.

Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee disability is denied.

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability is denied.




MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals






